Citation Nr: 1716368	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  16-28 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to nonservice-connected VA pension benefits.  


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The appellant served on active duty from October 1952 to October 1954.

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2015 administrative decision by the Department of Veterans Affairs (VA) Pension Management Center (PMC) at the Regional Office (RO) in St. Paul, Minnesota.  In that decision, the PMC denied entitlement to nonservice-connected pension benefits because the appellant's countable income and net worth exceeded the minimum countable income for receipt of nonservice-connected pension benefits.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

Prior to issuing a decision on the merits of the appellant's claim on appeal, the Board received notice in April 2017 that the appellant died in December 2016, during the pendency of the appeal.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of the claim of entitlement to nonservice-connected VA pension benefits.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016); but see 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977 (Sept. 5, 2014) (codified at 38 C.F.R. pts. 3, 14 , and 20).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  In April 2017, the Board received notice from the Social Security Administration (SSA) database documenting that the appellant passed away in December 2016.  The report has been associated with the appellant's electronic VBMS file.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).  

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the claimant.  79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (codified at 38 C.F.R. § 20.1106).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title...." 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision.  38 C.F.R. § 3.1010(b) (2016).

ORDER

The appeal is dismissed.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


